DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,221,391.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.

Allowable Subject Matter
Claims 1-17 are allowed.  However, double patenting rejections above must be overcome.
Claim 18 is allowed.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,498,029 discloses a system includes a housing; one or more antennas mounted on the housing; and a processor to control a directionality of the antennas in communication with a predetermined target using 5G protocols.
US 10,317,518 discloses phased array radar systems for unmanned aerial vehicles (UAVs).  An example radar apparatus for a small UAVs includes a transmitter to transmit a transmit signal in the X-band, a receive phased array including at least two receive antennas, wherein the receive phased array provides a field-of-view of at least 100 degrees in a first direction and at least 20 degrees in a second direction perpendicular to the first direction, a first processor programmed to determine a location of an object based on an output from each of the at least two antennas, a second processor programmed to perform collision avoidance based on the location of the object, and a mount to mechanically couple the radar apparatus to the UAV.
US 9,715,010 discloses a detection device for detecting an OUD (Object Under Detection) includes a transceiver, a first antenna element, and a second antenna element.  The transceiver has a transmitter port and a receiver port.  The first antenna element is coupled to the transmitter port of the transceiver.  The second antenna element is coupled to the receiver port of the transceiver.  The transceiver transmits an electromagnetic signal through the first antenna element to the OUD, and then receives a reflective signal through the second antenna element from the OUD.  The electromagnetic signal has a first polarization direction, and the reflective signal has a second polarization direction.
US 2006/0071854 discloses the method and apparatus are for use in a building having walls and corridors extending longitudinally and laterally.  Base stations have antennae orientated with a cosec2 pattern longitudinally and laterally and range a mobile station (26) to determine its position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646